Territory of Michigan, supreme court / ’
The United States of America, To William Brown and Abraham
[seal] Edwards, County Commissioners, for the County of Wayne, in Said Territory.
You are hereby commanded, that you pay or cause to be paid to Warren Howard the sum of two hundred and seventy five dollars, out of the County Treasury of the County of Wayne, in obedience to the requisition of an act of the Legislature of said Territory, entitled “An Act for the relief of Warren Howard” made, adopted and published at Detroit on the first day of May, one thousand Eight hundred and twenty, or shew good and sufficient Cause for neglecting and refusing so to do: And of this writ make due return to our Supreme Court, at Detroit, on the third monday of September next. Witness Augustus B. Woodward, Presiding Judge of our said Supreme Court, on the tenth day of October, one thouand Eight hundred and twenty one. Melvin Dorr
Hunt & Witherell Atts for Howard. Clerk
*638To the Supreme Court of the Tery of Michigan now in Session —
The demand of Warren Howard has been adjusted, and of course the within writ Complied with —
Octr 2d 1823
A. Edwards
One of the Comisss W. County